RUNKEL, J.
Epitomized Opinion
Bradford and Routsong, partners in the undertaking business, were hired to convey a body from Dayton to New Bremen, Ohio, for burial. They were riding on the driver’s seat of their hearse which contained a casket and body. As they were crossing the tracks of the Railway Co. the hearse was struck by a freight train, damaging the hearse and mashing the casket. The jury returned' a verdict against the Railway Co. for $900, Bradford and Routsong having sued for $2,500. Railway Co. assigned as error refusal of court to strike from petition allusions that the collision is the result of failure to have a watchman at the crossing, and to have other suitable .means of warning. In affirming the judgment, the Court of Appeals held:
1. 588 GC. does not relieve the Railway. from failure to adopt such precautions as are required at a crossing. 213 Fed. 129; 144 U. S. 408.
2. “We do not wish to be understood as holding-that as to all. crossings, the question as to whether a watchman should be maintained can be submitted *752to a jury, but we think in cases of more than ordinary hazard such question can be properly submitted to the jury.”
Attorneys — McMahon, Corwin & Landis, for Railway Co.; Nevin & Kalbfus and G. F. Holland, contra.
3. From the state of the record we are unable to find that the jury made any allowance for the casket. The trial court did not err in permitting the consideration of $125 for a casket.